Title: From James Madison to James Madison, Sr., 3 December 1791
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Philada. Decr. 3. 1791
The last letter I recd. from you was of Novr. 12. I had previously informed you that your certificates had been funded by Messr. Ashton & Wister. They are now in my hands, with interest due on them from Jany. last, which cannot be drawn without a power of attorney to me for the purpose. My brother William can procure you blank powers at Richmond. It will be proper in filling up the blank to provide for the receipt of interest at the end of the running quarter, by inserting “due or growing due.” If you wish the certificates to be sold a power must be sent for that purpose also. The articles procured here in Sepr. for you, were shipped Novr. 5. in the Sloop Clara, Capt: Joshua McWilliams. His receipt is in the hands of the Shipper here. I hope that both these & the articles last shipped have before this got safe to hand. Since the last shipment the price of Sugar has fallen a few shillings in consequence of unexpected arrivals. If you should chuse to part with any of the quantity sent you, & trust to a future supply on better terms, you will probably be able to do it. Mr. Leiper has not been able to sell your Tobo. & the price has fallen. He could not now get more than 26/. but I am not without hopes that 28/ or 30/. at least will by some means or other be made out. As soon as I get a statement of the whole from him, I will forward it with the acct. of the articles procured for you & brother A. which I have not time now to make out. I have got the Trinket for Fanny and mean to send it to Richmond to brother William, by a gentleman who will set out in 8 or 10 days. No report has yet been made on Mr. Webbs case, & from the mass of previous references not yet reported on, I consider the time he is to wait for a decision as at a very considerable distance, perhaps beyond the present Session.
The apportionment of Reps. is Still with the Senate, where attempts are made to alter the simple ratio of 1 for 30,000. in favor of some calculations that will throw the loss of fractions differently on the States. What the event will be I can not say. A letter from brother W. affords me the pleasure of hearing that my mother is as well as usual. Yr. Affe. son
Js. Madison Jr.
